Citation Nr: 1514185	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial evaluation for left ankle sprain.

2.  Entitlement to a compensable initial evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to February 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In Rice v. Shinseki, 22 Vet. App. 447, 451 (2009), the United States Court of Appeals for Veteran's Claims (Court) held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2014), that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  In the present case, the evidence of record, to include statements from the Veteran and his representative, does not indicate that either of his service-connected disabilities currently on appeal result in unemployability.  Accordingly, further consideration of entitlement to TDIU is not required.  


FINDINGS OF FACT

1.  The Veteran's left ankle sprain is manifested by daily pain and weakness comparable to moderate limitation of motion.

2.  The Veteran's hypertension is not manifested by consistent blood pressure readings with a diastolic pressure reading of 100 or more, or systolic pressure of 160 or more; or a history of diastolic pressure predominantly 100 or more on continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial evaluation, but not greater, for the Veteran's left ankle sprain have been met on the basis of painful motion and weakness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011)

2.  The criteria for a compensable initial evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in February 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of effective dates and disability ratings.

The appellant's filing of a notice of disagreement as to the initial ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

VA examinations were conducted in March 2010, April 2012, and April 2013.  Neither the Veteran nor his representative have argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the claims of entitlement to increased initial evaluations for service-connected left ankle sprain and hypertension is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

All the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

II.  Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Ankle Sprain

The Veteran seeks a compensable intimal evaluation for his service-connected left ankle sprain, which has been rated under Diagnostic Code 5271, limitation of ankle motion.

Within the musculoskeletal rating schedule, Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle, and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent rating is also warranted for ankylosis of the subastragalar or tarsal joint in poor weight bearing condition; malunion of the os calcis or astragalus, with marked deformity; or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274.

For VA rating purposes, normal range of motion on the ankle is zero to 20 degrees of dorsiflexion, and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.   DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 .   Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 .  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran was provided with a VA examination in March 2010, at which time he was diagnosed as having left ankle sprain, recurrent, with residuals, as well as X-ray evidence of soft tissue calcification adjacent to the distal tibia.  Subjectively, the Veteran reported that he sprained his left ankle 4 or 5 times while in service, and that the ankle now exhibited daily pain, weakness, and swelling.  However, the Veteran denied any stiffness, deformity, instability, giving way, locking, lack of endurance, effusion, dislocation, or subluxation.  Upon objective examination, there was no evidence of effusion, instability, redness, heat, abnormal movement, malalignment, drainage, or tenderness upon palpation of the left ankle.  Range of motion testing of the left ankle revealed normal dorsiflexion of zero to 20 degrees, as well as normal plantar flexion of zero to 45 degrees.  Moreover, there was no objective evidence of pain at rest or during active range of motion of the left ankle, with no additional loss of range of motion due to pain, weakness, fatigue, lack of endurance, or incoordination after three repetitions of motion.  There was also no evidence of weakness or guarding movement in the left ankle, nor was there any evidence of ankylosis.  There was also no valgus or varus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  

The Veteran was provided with his most recent VA examination in April 2013, at which time he was diagnosed as having a left ankle sprain in his remote history, although the examiner noted that his current examination was normal.  Subjectively, the Veteran complained of left ankle pain following approximately 5 to 10 minutes of running.  He also indicated a popping sensation in his left ankle, and reported occasional use of a left ankle brace.  Upon objective examination, dorsiflexion was from zero to 20 degrees while plantar flexion was from zero to 45 degrees, with no evidence of painful motion.  In addition, the Veteran was able to perform repetitive-use testing after three repetitions, with no functional loss, functional impairment, or additional limitation of range of motion following this repetitive use.  There was no localized pain or tenderness upon palpation of the joint or soft tissue of the left ankle, and normal muscle strength was demonstrated upon dorsiflexion and plantar flexion.  Anterior drawer testing and talar tilt testing did not reveal any ankle laxity, and there was no evidence of ankylosis in the left ankle. 

Review of the Veteran's VA treatment records does not reveal ongoing treatment for a left ankle disability.  

As noted above, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A 10 percent rating is the minimum compensable rating for the ankle under DC 5271 for moderate limitation of motion of the ankle.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis); see also Mitchell v. Shineski, 25 Vet. App. 32 (2011) (painful motion alone does not equate to functional loss under 38 C.F.R. § 4.40).  On VA examination in March 2010, the Veteran reported "that the ankle now exhibited daily pain," and weakness and swelling, while in an April 2013 VA examination, "the Veteran complained of left ankle pain following approximately 5 to 10 minutes of running."  Additionally, a May 2012 VA medical report stated that, on neurological assessment "L. ankle has limited ROM . . . Both ankles weak s/p injury."  On a December 2012 VA Form 9, the Veteran wrote, "Left ankle impairment - continues to ache after walking and ankle motion is painful.  

The Board notes that on objective examination, the Veteran's left ankle had dorsiflexion of 20 degrees and plantar flexion of 45 degrees at all times during the appeal period.  As noted above, dorsiflexion of zero to 20 degrees and plantar flexion of zero to 45 degrees is a normal range of motion.  38 C.F.R. § 4.71a, Plate II.  However, while there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use of the ankle at the examinations, this is not consistent with the Veteran's subjective complaints noted above.  See 38 C.F.R. §§ 4.40, 4.45; also see DeLuca, 8 Vet. App. at 204-7.  Although the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion for the left ankle, the Veteran is competent to report his observations as to impaired function and weakness due to pain, and the Board finds that he is credible in this regard.  Consequently, the Board finds that a 10 percent initial evaluation is warranted for functional loss due to pain and weakness comparable to moderate limitation of motion of the left ankle under Diagnostic Code 5271.

The Board therefore awards a separate 10 percent rating for painful motion, as the evidence demonstrates daily left ankle pain and weakness.  However, a rating in excess of 10 percent is not warranted because, as noted above, the disability has not been shown to result in functional impairment comparable to marked limitation of left ankle motion, even with consideration of pain, so as to warrant a 20 percent rating under the schedular criteria at any relevant time.  The evidence of record also does not establish functional impairment comparable to ankle ankylosis, even with consideration of pain, as there is no indication the left ankle has been rendered essentially immobile due to pain at any time during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  There is also no evidence that the Veteran has ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or a history of astragalectomy.  Consequently, a higher rating is not warranted under Diagnostic Codes 5272, 5273, or 5274, respectively.


Hypertension

The Veteran also seeks entitlement to a compensable initial evaluation for his service-connected hypertension.  The Veteran's hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board observes that the rating criteria of Diagnostic Code 7101 is successive; in other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  If any criterion is not met at any particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

The Veteran was provided with a VA examination in March 2010, at which time he was diagnosed as having hypertension which was under control.  Subjectively, the Veteran reported being diagnosed as having hypertension in October 2009, and added that he had no complaints related to hypertension at that time.  His blood pressures readings at that time were 135/76 mmHg, 126/84 mmHg, and 130/76 mmHg.  

The Veteran was provided with another VA examination in April 2012, at which time he was again diagnosed as having hypertension.  His blood pressure readings at that time were 128/73 mmHg, 127/75 mmHg, and 120/78 mmHg.  The examiner indicated that the Veteran did not exhibit any other pertinent physical findings, complications, conditions, signs, or symptoms related to the hypertension diagnosis, and that the diagnosed hypertension did not impact his ability to work.  

The Veteran was provided with his most recent VA examination in April 2013, at which time he was again diagnosed as having hypertension.  The examiner noted that the Veteran's hypertension was well controlled, with no change in anti-hypertensive medication since the April 2012 VA examination.  The examiner explained that the Veteran's blood pressure levels had been doing well with medication (a Metoprolol tablet taken twice per day) and a low-salt diet.  His blood pressure readings at that time were 135/82 mmHg, 135/92 mmHg, and 136/86 mmHg.  The examiner indicated that the Veteran did not exhibit any other pertinent physical findings, complications, conditions, signs, or symptoms related to the hypertension diagnosis, and that the diagnosed hypertension did not impact his ability to work.  

VA treatment records reveal blood pressure readings of 161/101 mmHg, 154/102 mmHg, 132/80 mmHg, and 128/82 mmHg in May 2012; 110/60 mmHg in September 2012; 126/60 mmHg on in February 2013; and 124/68 mmHg in October 2013.

An initial compensable rating is not warranted for the Veteran's hypertension.  The medical evidence of record does not show consistent diastolic pressure readings of 100 or more or consistent systolic pressure readings of 160 or more, at any time during the pendency of this appeal.  Although there have been isolated incidents of  diastolic pressure of 100 or more and/or systolic pressure of 160 or more (such as in May 2012), these readings have not been shown to predominate after repeated testing.  The Board emphasizes that hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also Fenderson, 12 Vet. App. at 126.  Although the medical evidence of record shows that the Veteran's hypertension required medication for control, a 10 percent evaluation is not warranted as a history of diastolic pressure of predominantly 100 or more is not shown.  As such, an initial compensable evaluation for hypertension is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

With respect to both claims, the Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that his disabilities or the difficulties flowing from his service-connected disabilities constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  

The symptoms associated with the Veteran's left ankle sprain and hypertension are contemplated in the General Rating Formula and provided for in the assigned ratings.  Additionally, the Board observes that higher schedular ratings are available, but the facts do not indicate that the Veteran's disabilities warrant a higher rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  

Furthermore, the evidence of record does not reflect that the Veteran's disabilities are so severe as to cause marked interference with employment or frequent periods of hospitalization.  There is no evidence that the Veteran has been hospitalized for his disabilities, and the VA examiners explicitly opined that his disabilities did not interfere with employment.  As neither Thun prong is met, the assigned schedular evaluations are deemed adequate, and there is no basis for extraschedular referral under 38 C.F.R. § 3.321(b) (2014).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities did not adequately describe or reflect his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 10 percent initial rating, but no higher, for left ankle sprain is granted subject to the laws and regulations governing the payment of monetary awards.

A compensable initial evaluation for hypertension is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


